Citation Nr: 1140318	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1962 and June 1966.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2011, the Veteran testified at a travel board hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed low back disability. 

The Veteran's service treatment records are no longer available.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.  

In this case, the Veteran testified in June 2011 at his travel board hearing that he injured his back while aboard the USS Coral Sea and that his back has hurt ever since that injury.  The Board considers the Veteran's testimony credible evidence of an in-service injury.  Therefore, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether the Veteran's current lumbar spine disorders are related to his active military service.  38 C.F.R. § 3.159(c)(4).

The Board points out that the Veteran's active duty service was from March 1962 to June 1966.  The Veteran, thereafter, had Reserve service from March 1967 to April 1995.  

In June 2007, VA received the Veteran's written statement which noted that a back injury occurred while aboard the USS Coral Sea while the ship was in the Gulf of Tonkin.  The Veteran reported that while he was pre-flighting his aircraft for relaunch, he dropped his screwdriver which was headed for a running jet just behind his aircraft, he jumped off the wing of the plane and got the screwdriver before it went into the intake of the jet.  He stated that he felt his back hurting and had a difficult time walking.  He indicated he reported to sickbay at which time the doctor gave him medication.  The Veteran reported that from that time, his back has gone into spasms from time to time.

Medical treatment records from the Veteran's Reserve service indicate that he presented with complaints of upper back pain (between shoulder blades) in February 1974, low back pain after lifting railroad ties at home in June 1978, and neck and back pain with no trauma in July 1980.  On Reports of Medical History dated in February 1967, September 1975, February 1976, July 1976, October 1982, January 1987, and November 1990, the Veteran denied ever having recurrent back pain.  On Report of Medical History dated in June 1971, the Veteran denied ever having back trouble of any kind.

In addition, in August 2005, the Veteran was seen for an orthopedic spinal surgery evaluation at which time he reported that he had had chronic low back pain since 1960 which had become worse.  

 Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his low back disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of his current low back disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current chronic low back disorders and provide an opinion as to whether it is at least as likely as not that such disorders are related to the symptoms documented during the Veteran's active duty service.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


